Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Exemplary references include:
a) Earhart (US 20180275923): Resources provisioned to meet SLA and are continuously measured against QoS parameters (abstract, par. 0006 and 0010); 
b) Subrammanian (US 20200104184): An artificial intelligence model suggests resource configuration taking into account SLA requirements and telemetry data (Abstract and par. 0012, 0015, 0017)
c) Dias (US 20080240150): An SLA monitor predicts SLA violations and tries to reallocate local server resources to meet new workload demands (par. 0036)
	d) Adams (USP 8787388): “The examples of FIG. 9A and equation 1 illustrate costs associated with transmitting a new packet (e.g., the first packet in a flow). Equation 2 shows an illustrative cost function that may be calculated to estimate the cost function of subsequent packets in a flow. As shown in equation 2, subsequent packets of the same flow may have reduced costs, because network setup procedures may have already been performed in response to the first packet (e.g., the subsequent packets may be forwarded based on the flow table entries that were generated for the first packet).” (col. 11, lines 42-61);
e) Malboubi (US 20200127906): “…the network controller 150 may select measurement paths to achieve a full-rank routing matrix R. However, in larger and more complex networks, a less-than-full-rank (rank-deficient) routing matrix may be obtained. The network controller 150 may utilize one or more techniques to calculate or estimate the unknown vector X. For instance, the network processor 150 may utilize a QR factorization, a single value decomposition, a pseudo-inverse of the probe packet routing matrix, an algorithm for solving an optimizer of a cost function, and similar operations to estimate the solution to X.” (par. 0027 and 0040)
	f) Callard (US 20170245179): “…a utility function can equivalently be replaced with a cost function, with the corresponding goal being to minimize an objective function which is based on the cost functions. That is, rather than the objective being to maximize a utility representing benefits, the objective may be to minimize a cost representing drawbacks or a negative of system benefits. It is considered herein that the minimization of a cost function and the maximization of a utility function are substantially equivalent operations, and the present disclosure focuses on the maximization of utility for clarity.” (par. 0022 and 0028).)
At best, the cited references disclose network management system that dynamically allocate resources on the basis of cost minimization function in order to achieve desired SLA/QoS performance.
However, no legally permissible combination of references teaches all of the specifically enumerated features of independent claims inclusive of:
“collecting delivery performance telemetry data for an ongoing quality dataflow between a first node and a second node of the edge computing system;
calculating a current performance metric for the ongoing quality dataflow using the delivery performance telemetry data;
comparing the current performance metric to a target performance metric to determine an urgency value for the ongoing quality dataflow;
evaluating the ongoing quality dataflow for dataflow delivery resources of the network with a resource adjustment model to determine a cost of available resource adjustments; and
modifying delivery of the ongoing quality dataflow using a resource adjustment, the resource adjustment selected based on an expected minimization of cost of delivery of the ongoing quality dataflow and the urgency value for the ongoing quality dataflow”.

Claims 2-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443